Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 1 of 15 Page ID #:767



   1

   2

   3

   4

   5

   6

   7

   8                             UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11 RON RAMIREZ, an individual, on            Case No. 5:20-cv-00417-JGB-KK
  12 behalf of himself, and on behalf of all
       persons similarly situated,             District Judge:   Hon. Jesus G. Bernal
  13                                           Magistrate Judge: Kenya Kiya Kato
  14                Plaintiff,
                                               STIPULATED PROTECTIVE ORDER
  15         vs.
  16
       SIERRA ALUMINUM COMPANY,
  17 a California Corporation; SAMUEL

  18 SON & CO., INC.; and Does 2
       through 50, Inclusive,
  19

  20
                    Defendants.
  21

  22

  23

  24

  25

  26

  27

  28
                                                                Case No. 5:20-cv-00417-JGB-KK

                                                            STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 2 of 15 Page ID #:768



   1 1.     GENERAL
   2        1.1    Purpose and Limitations. Discovery in this action is likely to involve
   3 production of confidential, proprietary, or private information for which special

   4 protection from public disclosure and from use for any purpose other than prosecuting

   5 this litigation may be warranted. Accordingly, the parties hereby stipulate to and

   6 petition the Court to enter the following Stipulated Protective Order. The parties

   7 acknowledge that this Order does not confer blanket protections on all disclosures or

   8 responses to discovery and that the protection it affords from public disclosure and

   9 use extends only to the limited information or items that are entitled to confidential
  10 treatment under the applicable legal principles. The parties further acknowledge, as

  11 set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle

  12 them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

  13 procedures that must be followed and the standards that will be applied when a party

  14 seeks permission from the court to file material under seal.

  15        1.2    Good Cause Statement. This action is likely to involve the disclosures of
  16 (1) material protected under the constitutional, statutory, or common law right to

  17 privacy and     (2) confidential business, financial, propriety, or private personnel,
  18 policy, and payroll information for which special protection from public disclosure

  19 and from use for any purpose other than prosecution of this action is warranted. Such

  20 confidential and proprietary materials and information consist of, among other things,

  21 confidential information regarding current and former employees; confidential

  22 business or financial information; information regarding confidential business

  23 practices; other confidential research, development or commercial information

  24 (including information implicating privacy rights of third parties); information

  25 otherwise generally unavailable to the public; and information that may be privileged

  26 or otherwise protected from disclosure under state or federal statutes, court rules, case

  27 decisions, or common law. Accordingly, to expedite the flow of information, to

  28 facilitate the prompt resolution of disputes over confidentiality of discovery materials,

                                                -1-                Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 3 of 15 Page ID #:769



   1 to adequately protect information the parties are entitled to keep confidential, to

   2 ensure that the parties are permitted reasonable necessary uses of such material in

   3 preparation for and in the conduct of trial, to address their handling at the end of the

   4 litigation, and serve the ends of justice, a protective order for such information is

   5 justified in this matter. It is the intent of the parties that information will not be

   6 designated as confidential for tactical reasons and that nothing be so designated

   7 without a good faith belief that it has been maintained in a confidential, non-public

   8 manner, and there is good cause why it should not be part of the public record on this

   9 case.
  10 2.      DEFINITIONS
  11         2.1   Action: Action refers to the above referenced matter titled Ron Ramirez
  12 v. Sierra Aluminum Company, et al.; Case No. 5:20-cv-00417-JGB-KK.

  13         2.2   Challenging Party: a Party or Non-Party that challenges the designation
  14 of information or items under this Order.

  15         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  16 how it is generated, stored or maintained) or tangible things that qualify for protection

  17 under Federal Rule of Civil Procedure 26(c) or concern or relate to the confidential or

  18 proprietary information of (1) Defendant Sierra Aluminum Company; (2) Plaintiff

  19 Ron Ramirez; or 3) any third parties, the disclosure of which information is likely to

  20 have the effect of causing harm to the competitive position of Defendants or to the

  21 organization or persons from whom the information was obtained or the party’s

  22 privacy. Confidential Information also includes private information pertaining to

  23 Defendants’ or a third party’s employees, for which Defendants or a third party has a

  24 duty to maintain the confidentiality of such information. Information designated

  25 Confidential may be used only for the purposes of investigating, proving, refuting or

  26 otherwise litigating the claims and defenses pleaded by the Parties in (i) Plaintiff’s

  27 operative complaint in the Action, and/or (ii) Defendant’s Answer to Plaintiff’s

  28

                                                 -2-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 4 of 15 Page ID #:770



   1 operative complaint in the Action, and not for any other purpose. Such information

   2 may not be disclosed to anyone except as provided in this Order.

   3         2.4   Counsel: “Counsel” means Outside Counsel of Record and House
   4 Counsel (as well as their support staff), including, but not limited to:

   5               1)     Blumenthal Nordrehaug Bhowmik De Blouw LLP and its
   6                      respective support staff and other employees who are not
   7                      employed by a Party and to whom it is necessary to disclose
   8                      Confidential Information for the purpose of this action;
   9               2)     Ogletree, Deakins, Nash, Smaok & Stewart, P.C. and their
  10                      respective support staff and other employees who are not
  11                      employed by a Party and to whom it is necessary to disclose
  12                      Confidential Information for the purpose of this action;
  13         2.5   Designating Party: a Party or Non-Party that designates information or
  14 items    that it produces in disclosures or in responses to discovery as
  15 “CONFIDENTIAL.”

  16         2.6   Disclosure or Discovery Material: all items or information, regardless
  17 of the medium or manner in which it is generated, stored, or maintained (including

  18 among other things, testimony, transcripts, and tangible things), that are produced or

  19 generated in disclosures or responses to discovery in this matter.

  20         2.7   Expert: a person with specialized knowledge or experience in a matter
  21 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  22 an expert or as a consultant in the Action.

  23         2.8   House Counsel: attorneys who are employees of a party to this Action
  24 House Counsel does not include Outside Counsel of Record or any other outside

  25 counsel.

  26         2.9   Non-Party: any natural person, partnership, corporation, association, or
  27 legal entity not named as a Party to this action.

  28

                                                -3-                Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 5 of 15 Page ID #:771



   1        2.10 Outside Counsel of Record: attorneys who are not employees of a party
   2 to this Action but are retained to represent or advise a party to this Action and have

   3 appeared in this Action on behalf of that party or are affiliated with a law firm that

   4 has appeared on behalf of that party, including support staff.

   5        2.11 Party: any party to this Action, including all of its officers, directors,
   6 employees, consultants, retained experts, and Outside Counsel of Record (and their

   7 support staffs).

   8        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   9 Discovery Material in this Action.
  10        2.13 Professional Vendors: persons or entities that provide litigation support
  11 services (e.g., photocopying, videotaping, translating, preparing exhibits or

  12 demonstrations, and organizing, storing, or retrieving data in any form or medium)

  13 and their employees and subcontractors.

  14        2.14 Protected Material:      any Disclosure or Discovery Material that is
  15 designated as “CONFIDENTIAL.”

  16        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  17 from a Producing Party.

  18 3.     SCOPE
  19        The protections conferred by this Stipulation and Order cover not only
  20 Protected Material (as defined above), but also (1) any information copied or extracted

  21 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

  22 Protected Material; and (3) any testimony, conversations, or presentations by Parties

  23 or their Counsel that might reveal Protected Material.

  24        Any use of Protected Material at trial shall be governed by the orders of the
  25 trial judge. This Order does not govern the use of Protected Material at trial.

  26 4.     DURATION
  27        Once a case proceeds to trial, all of the court-filed information to be introduced
  28 that was previously designated as confidential or maintained pursuant to this

                                                -4-                Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 6 of 15 Page ID #:772



   1 protective order becomes public and will be presumptively available to all members

   2 of the public, including the press, unless compelling reasons supported by specific

   3 factual findings to proceed otherwise are made by the trial judge in advance of the

   4 trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir.

   5 2006) (distinguishing “good cause” showing for sealing documents produced in

   6 discovery from “compelling reasons” standard when merits-related documents are

   7 part of court record). Accordingly, the terms of this protective order do not extend

   8 beyond the commencement of the trial.

   9 5.     DESIGNATING PROTECTED MATERIAL
  10        5.1      Exercise of Restraint and Care in Designating Material for Protection
  11 Each Party or Non-Party that designates information or items for protection under this

  12 Order must take care to limit any such designation to specific material that qualifies

  13 under the appropriate standards. The Designating Party must designate for protection

  14 only those parts of material, documents, items, or oral or written communications for

  15 which protection is not warranted are not swept unjustifiably within the ambit of this

  16 Order.

  17        Mass, indiscriminate, or routinized designations are prohibited. Designations
  18 that are shown to be clearly unjustified or that have been made for an improper

  19 purpose (e.g., to unnecessarily encumber the case development process or to impose

  20 unnecessary expenses and burdens on other parties) may expose the Designating Party

  21 to sanctions.

  22        If it comes to a Designating Party’s attention that information or items that it
  23 designated for protection do not qualify for protection, that Designating Party must

  24 promptly notify all other Parties that it is withdrawing the inapplicable designation.

  25        5.2      Manner and Timing of Designations. Except as otherwise provided in
  26 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  27 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  28

                                                 -5-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 7 of 15 Page ID #:773



   1 under this Order must be clearly so designated before the material is disclosed or

   2 produced.

   3        Designation in conformity with this Order requires:
   4               (a)   for information in documentary form (e.g., paper or electronic
   5 documents, but excluding transcripts of depositions or other pretrial or trial

   6 proceedings), that the Producing Party affix, at a minimum, the legend

   7 “CONFIDENTIAL” (hereafter “CONFIDENTIAL legend”), to each page that

   8 contains protected material. If only a portion or portions of the material on a page

   9 qualifies for protection, the Producing Party also must clearly identify the protected
  10 portion(s) (e.g., by making appropriate markings in the margins).

  11        A Party or Non-Party that makes original documents available for inspection
  12 need not designate them for protection until after the inspecting Party has indicated

  13 which documents it would like copied and produced. During the inspection and

  14 before the designation, all of the material made available for inspection shall be

  15 deemed “CONFIDENTIAL.” After the inspecting party has identified the documents

  16 it wants copied and produced, the Producing Party must determine which documents,

  17 or portions thereof, qualify for protection under this Order. Then, before producing

  18 the specified documents, the Producing Party must affix the “CONFIDENTIAL

  19 legend” to each page that contains Protected Material. If only a portion or portions

  20 of the material on a page qualifies for protection, the Producing Party must clearly

  21 identify the protected portion(s) (e.g., by making appropriate markings in the

  22 margins).

  23               (b)   for testimony given in depositions that the Designating Party
  24 identify the Disclosure or Discovery Material on the record, before the close of the

  25 deposition.

  26               (c)   for information produced in some form other than documentary
  27 and for any other tangible items, that the Producing Party affix in a prominent place

  28 on the exterior of the container or containers in which the information is stored the

                                               -6-               Case No. 5:20-cv-00417 JGB (KKx)
                                                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 8 of 15 Page ID #:774



   1 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

   2 protection, the Producing Party, to the extent practicable, shall identify the protected

   3 portion(s).

   4         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   5 failure to designate qualified information or items does not, standing alone, waive the

   6 Designating Party’s right to secure protection under this Order for such material.

   7 Upon timely correction of designation, the Receiving Party must make reasonable

   8 efforts to assure that the material is treated in accordance with the provisions of this

   9 Order.
  10 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  11         6.1   Timing of Challenges.        Any Party or Non-Party may challenge a
  12 designation of confidentiality at any time that is consistent with the Court’s

  13 Scheduling Order.

  14         6.2   Meet and Confer.        The Challenging Party shall initiate the dispute
  15 resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly

  16 comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.

  17         6.3   Burden.       The burden of persuasion in any such challenge proceeding
  18 shall be on the Designating Party. Frivolous challenges, and those made for an

  19 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

  20 other parties) may expose the Challenging Party to sanctions. Unless the Designating

  21 Party has waived or withdrawn the confidentiality designation, all parties shall

  22 continue to afford the material in question the level of protection to which it is entitled

  23 under the Producing Party’s designation until the Court rules on the challenge.

  24 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  25         7.1   Basic Principles. A Receiving Party may use Protected Material that is
  26 disclosed or produced by another Party or by a Non-Party in connection with this

  27 Action only for investigating, prosecuting, proving, refuting or otherwise litigating

  28 the claims and defenses pleaded by the Parties in: (i) Plaintiff’s operative complaint

                                                 -7-                Case No. 5:20-cv-00417 JGB (KKx)
                                                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 9 of 15 Page ID #:775



   1 in the Proceeding, and/or (ii) Defendant’s Answer to Plaintiff’s operative complaint

   2 in the Proceeding. Such Protected Material may be disclosed only to the categories of

   3 persons and under the conditions described in this Order. When the Action has been

   4 terminated, a Receiving Party must comply with the provisions of section 13 below

   5 (FINAL DISPOSITION).

   6        Protected Material must be stored and maintained by a Receiving Party at a
   7 location and in a secure manner that ensures that access is limited to the persons

   8 authorized under this Order.

   9        7.2   Disclosure of “CONFIDENTIAL” Information or Items.                     Unless
  10 otherwise ordered by the Court or permitted in writing by the Designating Party, a

  11 Receiving     Party   may      disclose   any    information    or    item     designated
  12 “CONFIDENTIAL” only to:

  13              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  14 well as employees of said Outside Counsel of Record to whom it is reasonably

  15 necessary to disclose the information for this Action;

  16              (b) the officers, directors, and employees (including House Counsel) of
  17 the Receiving Party to whom disclosure is reasonably necessary for this Action;

  18              (c) Experts (as defined in this Order) of the Receiving Party to whom
  19 disclosure is reasonably necessary for this Action and who have signed the

  20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  21              (d) the Court and its personnel;
  22              (e)   court reporters and their staff;
  23              (f)   professional jury or trial consultants, mock jurors, and Professional
  24 Vendors to whom disclosure is reasonably necessary for this Action and who have

  25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  26              (g)   the author or recipient of a document containing the information or
  27 a custodian or other person who otherwise possessed or knew the information;

  28

                                                -8-               Case No. 5:20-cv-00417 JGB (KKx)
                                                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 10 of 15 Page ID #:776



    1               (h)   during their depositions, witnesses, and attorneys for witnesses, in
    2 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

    3 party requests that the witness sign the form attached as Exhibit A hereto; and (2) they

    4 will not be permitted to keep any confidential information unless they sign the

    5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    6 agreed by the Designating Party or ordered by the Court.          Pages of transcribed
    7 deposition testimony or exhibits to depositions that reveal Protected Material may be

    8 separately bound by the court reporter and may not be disclosed to anyone except as

    9 permitted under this Stipulated Protective Order; and
   10               (i)   any mediator or settlement officer, and their supporting personnel,
   11 mutually agreed upon by any of the parties engaged in settlement discussions.

   12 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
   13        PRODUCED IN OTHER LITIGATION
   14        If a Party is served with a subpoena or a court order issued in other litigation
   15 that compels disclosure of any information or items designated in this Action as

   16 “CONFIDENTIAL,” that Party must:

   17               (a) promptly notify in writing the Designating Party. Such notification
   18 shall include a copy of the subpoena or court order;

   19               (b) promptly notify in writing the party who caused the subpoena or
   20 order to issue in the other litigation that some or all of the material covered by the

   21 subpoena or order is subject to this Protective Order. Such notification shall include

   22 a copy of this Stipulated Protective Order; and

   23               (c) cooperate with respect to all reasonable procedures sought to be
   24 pursued by the Designating Party whose Protected Material may be affected.

   25        If the Designating Party timely seeks a protective order, the party served with
   26 the subpoena or court order shall not produce any information designated in this action

   27 as “CONFIDENTIAL” before a determination by the court from which the subpoena

   28 or order issued, unless the Party has obtained the Designating Party’s permission. The

                                                 -9-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 11 of 15 Page ID #:777



    1 Designating Party shall bear the burden and expense of seeking protection in that court

    2 of its confidential material and nothing in these provisions should be construed as

    3 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

    4 directive from another court.

    5 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    6        PRODUCED IN THIS LITIGATION
    7        (a)    The terms of this Order are applicable to information produced by a
    8 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

    9 produced by Non-Parties in connection with this litigation is protected by the
   10 remedies and relief provided by this Order. Nothing in these provisions should be

   11 construed as prohibiting a Non-Party from seeking additional protections.

   12        (b)    In the event that a Party is required, by a valid discovery request, to
   13 produce a Non-Party’s confidential information in its possession, and the Party is

   14 subject to an agreement with the Non-Party not to produce the Non-Party’s

   15 confidential information, then the Party shall:

   16               (1)    promptly notify in writing the Requesting Party and the Non-
   17 Party that some or all of the information requested is subject to a confidentiality

   18 agreement with a Non-Party.

   19               (2)    promptly provide the Non-Party with a copy of the Stipulated
   20 Protective Order in this Action, the relevant discovery request(s), and a reasonably

   21 specific description of the information requested; and

   22               (3)    Make the information requested available for inspection by the
   23 Non-Party, if requested.

   24        (c)    If the Non-Party fails to seek a protective order from this Court within
   25 14 days of receiving the notice and accompanying information, the Receiving Party

   26 may produce the Non-Party’s confidential information responsive to the discovery

   27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

   28 not produce any information in its possession or control that is subject to the

                                                -10-              Case No. 5:20-cv-00417 JGB (KKx)
                                                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 12 of 15 Page ID #:778



    1 confidentiality agreement with the Non-Party before a determination by the Court.

    2 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

    3 of seeking protection in this Court of its Protected Material.

    4 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    5        If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
    6 Protected Material to any person or in any circumstance not authorized under this

    7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

    8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

    9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   10 persons to whom unauthorized disclosures were made of all the terms of this Order,

   11 and (d) request such person or persons to execute the “Acknowledgement and

   12 Agreement to Be Bound” that is attached hereto as Exhibit A.

   13 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   14        PROTECTED MATERIAL
   15        When a Producing Party gives notice to Receiving Parties that certain
   16 inadvertently produced material is subject to a claim of privilege or other protection

   17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   19 may be established in an e-discovery order that provides for production without prior

   20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e) insofar as the

   21 parties reach an agreement on the effect of disclosure of a communication or

   22 information covered by the attorney-client privilege or work product protection, the

   23 parties may incorporate their agreement in the stipulated protective order submitted

   24 to the Court.

   25 12.    MISCELLANEOUS
   26        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   27 person to seek its modification by the Court in the future.

   28

                                                -11-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 13 of 15 Page ID #:779



    1        12.2 Right to Assert Other Objections. By stipulating to the entry of this
    2 Protective Order, no Party waives any right it otherwise would have to object to

    3 disclosing or producing any information or item on any ground not addressed in this

    4 Stipulated Protective Order. Similarly, no Party waives any right to object on any

    5 ground to use in evidence of any of the material covered by this Protective Order.

    6        12.3 Filing Protected Material. A Party that seeks to file under seal any
    7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

    8 only be filed under seal pursuant to a court order authorizing the sealing of the specific

    9 Protected Material at issue; good cause must be shown in the request to file under
   10 seal. If a Party’s request to file Protected Material under seal is denied by the Court,

   11 then the Receiving Party may file the information in the public record unless

   12 otherwise instructed by the Court.

   13 13.    FINAL DISPOSITION
   14        After the final disposition of this Action, as defined in paragraph 4, within 60
   15 days of a written request by the Designating Party, each Receiving Party must return

   16 all Protected Material to the Producing Party or destroy such material. As used in this

   17 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

   18 summaries, and any other format reproducing or capturing any of the Protected

   19 Material. Whether the Protected Material is returned or destroyed, the Receiving

   20 Party must submit a written certification to the Producing Party (and, if not the same

   21 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

   22 (by category, where appropriate) all the Protected Material that was returned or

   23 destroyed and (2) affirms that the Receiving Party has not retained any copies,

   24 abstracts, compilations, summaries or any other format reproducing or capturing any

   25 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

   26 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

   27 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

   28 reports, attorney work product, and consultant and expert product, even if such

                                                 -12-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 14 of 15 Page ID #:780



    1 materials contain Protected Material.    Any such archival copies that contain or
    2 constitute Protected Material remain subject to this Protective Order as set forth in

    3 Section 4 (DURATION).

    4 14.     VIOLATION OF ORDER
    5         Any violation of this Order may be punished by any and all appropriate
    6 measures including, without limitation, contempt proceedings and/or monetary

    7 sanctions.

    8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

    9
   10 DATED: July 9, 2020                 OGLETREE, DEAKINS, NASH, SMOAK &
   11                                     STEWART, P.C.
   12

   13
                                           By /s/ Christopher W. Decker
   14
                                             Christopher W. Decker
   15                                        Sage S. Stone
                                             Attorneys for Defendant
   16

   17 DATED: July 9, 2020                 BLUMENTHAL NORDREHAUG
                                          BHOWMIK DE BLOUW LLP
   18

   19                                     By /s/ Jeffrey S. Herman
   20
                                             Jeffrey S. Herman
                                             Attorneys for Plaintiff Ron Ramirez
   21
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   22

   23 DATED: July 10, 2020

   24 _______________________________

   25 Honorable Kenly Kiya Kato
        United States Magistrate Judge
   26

   27

   28

                                               -13-              Case No. 5:20-cv-00417 JGB (KKx)
                                                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00417-JGB-KK Document 32 Filed 07/10/20 Page 15 of 15 Page ID #:781



    1                                      EXHIBIT A
    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3        I, ____________________________________________ [print or type full
    4 name], of ________________________________ [print or type full address], declare

    5 under penalty of perjury that I have read in its entirety and understand the Stipulated

    6 Protective Order that was issued by the United States District Court for the Central

    7 District of California on [date] in the case of Ron Ramirez v. Sierra Aluminum

    8 Company; Case No. 5:20-cv-00417-JGB-KK.

    9        I agree to comply with and to be bound by all the terms of this Stipulated
   10 Protective Order and I understand and acknowledge that failure to so comply could

   11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise

   12 that I will not disclose in any manner any information or item that is subject to this

   13 Stipulated Protective Order to any person or entity except in strict compliance with

   14 the provisions of this Order.

   15        I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this

   17 Stipulated Protective Order, even if such enforcement proceedings occur after

   18 termination of this action. I hereby appoint __________________________ [print or

   19 type full name] of ______________________________________________ [print or

   20 type full address and telephone number] as my California agent for service of process

   21 in connection with this action or any proceedings related to enforcement of this

   22 Stipulated Protective Order.

   23 Date: _____________________________________

   24 City and State where sworn and signed: ___________________________________

   25 Printed name: _________________________________

   26 Signature: ____________________________________

   27
                                                                                         43459603.1
   28

                                                -14-               Case No. 5:20-cv-00417 JGB (KKx)
                                                                STIPULATED PROTECTIVE ORDER
